           Case 1:18-vv-01456-UNJ Document 37 Filed 12/05/19 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-1456V
                                     Filed: October 9, 2019
                                         UNPUBLISHED


    CALANDRA HARPS,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Mollie Danielle Gorney, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Corcoran, Chief Special Master:

       On September 21, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccination administered on
September 30, 2017. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

        On September 30, 2019, a ruling on entitlement was issued, finding petitioner
entitled to compensation for SIRVA. On October 8, 2019, respondent filed a proffer on

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01456-UNJ Document 37 Filed 12/05/19 Page 2 of 4



award of compensation (“Proffer”) indicating petitioner should be awarded $85,849.93
(comprised of $85,000.00 for pain and suffering and $849.93 for past, unreimbursed
medical expenses). Proffer at 1. In the Proffer, respondent represented that petitioner
agrees with the proffered award. Id. Based on the record as a whole, the undersigned
finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $85,849.93 (comprised of $85,000.00 for pain
and suffering and $849.93 for past, unreimbursed medical expenses) in the form
of a check payable to petitioner, Calandra Harps. This amount represents
compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
            Case 1:18-vv-01456-UNJ Document 37 Filed 12/05/19 Page 3 of 4



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                                    )
 CALANDRA HARPS,                                    )
                                                    )
                  Petitioner,                       )
                                                    )    No. 18-1456V
 v.                                                 )    Chief Special Master Cocoran
                                                    )    ECF
 SECRETARY OF HEALTH AND HUMAN                      )
 SERVICES,                                          )
                                                    )
                  Respondent.                       )
                                                    )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Items of Compensation

          On September 26, 2019, respondent filed a Rule 4(c) report conceding that petitioner was

entitled to compensation for her shoulder injury related to vaccine administration (“SIRVA”) as

a result of a flu vaccine administered on September 30, 2017. On September 30, 2019, former

Chief Special Master Dorsey issued a Ruling on Entitlement, finding that petitioner was entitled

to compensation for her SIRVA. Based upon the evidence of record, respondent proffers that

petitioner should be awarded $85,849.93. The award is comprised of the following: $85,000.00

for pain and suffering and $849.93 for past, unreimbursed medical expenses. This amount

represents all elements of compensation to which petitioner would be entitled under 42 U.S.C. §

300aa-15(a). Petitioner agrees.

 II.       Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $85,849.93, in the form of a check payable to petitioner. Petitioner

agrees.
        Case 1:18-vv-01456-UNJ Document 37 Filed 12/05/19 Page 4 of 4



      Petitioner is a competent adult. Evidence of guardianship is not required in this case.



                                                   Respectfully submitted,

                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General

                                                   C. SALVATORE D’ALESSIO
                                                   Acting Director
                                                   Torts Branch, Civil Division

                                                   CATHARINE E. REEVES
                                                   Deputy Director
                                                   Torts Branch, Civil Division

                                                   ALEXIS B. BABCOCK
                                                   Assistant Director
                                                   Torts Branch, Civil Division

                                                   /s/ Mollie D. Gorney
                                                   MOLLIE D. GORNEY
                                                   Trial Attorney
                                                   Torts Branch, Civil Division
                                                   U.S. Department of Justice
                                                   P.O. Box 146
                                                   Benjamin Franklin Station
                                                   Washington D.C. 20044-0146
                                                   (202) 616- 4029
                                                   mollie.d.gorney@usdoj.gov

Dated: October 8, 2019
